 
 
IIB 
111th CONGRESS 2d Session 
H. R. 4438 
IN THE SENATE OF THE UNITED STATES 

July 14, 2010
Received


August 5, 2010
Read twice and referred to the  Committee on Energy and Natural Resources

AN ACT 
To authorize the Secretary of the Interior to expand the boundary of the Park, to conduct a study of potential land acquisitions, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the San Antonio Missions National Historical Park Boundary Expansion Act of 2010. 
2.Park boundary studySection 201 of Public Law 95–629 (16 U.S.C. 410ee) is amended— 
(1)by redesignating subsections (b), (c), (d), (e), and (f) as subsections (c), (e), (f), (g), and (h) respectively; 
(2)by inserting after subsection (a) the following new subsection: 
 
(b) 
(1)The Secretary shall conduct a study of lands within Bexar and Wilson Counties, Texas, to identify lands that would be suitable for inclusion within the boundaries of the park. In conducting the study, the Secretary shall examine the natural, cultural, recreational, and scenic values and characteristics of lands within Bexar and Wilson Counties. 
(2)Not later than 3 years after the date funds are made available for the study under paragraph (1), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate a report on the findings, conclusions, and recommendations of the study.; and 
(3)by inserting after subsection (c) (as so redesignated) the following new subsection: 
 
(d)The Secretary may assign park employees to provide interpretive services, including visitor information and education, at facilities outside the boundary of the park.. 
3.Boundary expansionSection 201(a) of Public Law 95–629 (16 U.S.C. 410ee(a)) is amended as follows: 
(1)By striking In order and inserting the following: (1) In order.  
(2)By striking The park shall also and inserting the following: 
 
(2)The park shall also. 
(3)By striking After advising the and inserting the following: 
 
(4)After advising the. 
(4)By inserting after paragraph (2) (as so designated by paragraph (2) above) the following: 
 
(3)The boundary of the park is further modified to include approximately 151 acres, as depicted on the map titled San Antonio Missions National Historical Park Proposed Boundary Addition 2009, numbered 472/68,027, and dated November 2009. The map shall be on file and available for inspection in the appropriate offices of the National Park Service, U.S. Department of the Interior. The Secretary of the Interior may not use condemnation authority to acquire any lands or interests in lands under this Act.. 
 Passed the House of Representatives July 13, 2010.Lorraine C. Miller,Clerk. 
 
